Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8-4-22 has been entered.
 
Status of Claims

Claims 1-10, 13-14 and newly added claims 15-17 have been reviewed and are addressed below. Claim 11 and 12 has been cancelled.

Response to Amendment/Arguments
With respect to applicant’s amendments filed on 8-11-22 has been entered and are addressed below.
With respect to applicant’s argument regarding the 101 rejection, applicant argues the claim does not merely gather data but extracts and processes specific work information and work hours based upon classification information according to each of the particular step of collection, cleaning, assembling, sterilization and storage, this the surgical instrument management system is able to efficiently track and manage surgical instruments. Examiner respectfully disagrees. The claims recite gathering of data stored in instruments using a reader. The reader itself is an input device. The use of barcode is a means for input (extra solution activity). The steps of extracting information is data gathering.
Applicant argues that the instant claim is directed to a particular solution to a problem or a particular way to achieve a desired outcome. Examiner respectfully disagrees. Manually scanning bar codes to read information does not provide a particular solution to a problem. Rather, this is part of the abstract idea as this particular step is data gathering. Additionally the classification of certain steps also is part of the abstract idea specifically managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
With respect to applicant’s arguments regarding the prior art it is moot in view of applicant’s amendments to the claims and are addressed below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11, 12-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-11, 12-17 are drawn to a system which is/are statutory categories of invention (Step 1: YES). 
Independent claims 1 recite “extract work information of one of the users identified by a corresponding one of the user IDs in a predetermined period, based on the user IDs and the work hours stored”, “detects the item-identifying information, identify one or the instrument id’s by the item identifying information”, “extract the work information and the work hours for each of the steps of collecting, cleaning, assembling, sterilization and storage”.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by identifying and reporting events preceding a pattern in a set of user data. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “memory”, “surgical instrument”, “processor”, “a reader”, “two-dimensional bar code, a contactless tag, an engraved mark formed in an instrument surface” which are additional elements that are recited at a high level of generality (e.g., the “processor” performs a pattern identification analysis through no more than a statement that said processor is “configured” to perform said patter identification analysis) such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the “processor” language is incidental to what it is “configured” to perform). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims recite the additional element of “first memory to store user IDs…..”, “second memory to store instrument IDs….”, “third memory to store the user IDs….”, “a second processor configured or programmed to, when the reader detects the item-identifying information, identify one of the instrument IDs by the item-identifying information, and store the one of the instrument IDs into the third memory in association with work information and work hours of work performed on one of the instruments that is identified by the one of the instrument IDs and with the user IDs”, “each surgical instruments includes item identifying information”, “the item-identifying information read by the reader includes for each of the surgical instruments at least one of a two-dimensional bar code, a contactless tag and an engraved mark formed in an instrument surface”, “the work information and the work hours of the work performed on the surgical instruments that is stored in the third memory includes work information and work hours classified into the steps of collection, cleaning, assembling, sterilization and storage” which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of identifying and reporting events preceding a pattern in a set of user data. See: MPEP 2106.05(g). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, and 
Paragraph 170, where “the external terminal 21 may be a portable terminal that is connectable with the communication network 14, such as a smartphone, a tablet computer, or a laptop computer. In this case, the system 10 is able to be accessed from any desired location to acquire the information of the instruments, the surgical instrument sets, and the users that are managed by the system 10.” 
Paragraph 63 recites “Each of the control terminals 13a to 13g and the processor 100 includes an arithmetic device, also referred to as a processor, CPU (central processing unit), or MPU (micro-processing unit), and a memory storage device (such as a memory and a hard disk)”.
Paragraph 57 recites “he item-identifying information may be a two-dimensional symbol in a predetermined form, for example. Examples of the item-identifying information used for the instruments in a surgical instrument set may include two-dimensional bar codes, contactless tags such as RFIDs, and engraved marks formed in the instrument surfaces. The engraved marks may be formed by laser engraving or impact engraving”.

The claims recite the additional element of “first memory to store user IDs…..”, “second memory to store instrument IDs….”, “third memory to store the user IDs….”, “a second processor configured or programmed to, when the reader detects the item-identifying information, identify one of the instrument IDs by the item-identifying information, and store the one of the instrument IDs into the third memory in association with work information and work hours of work performed on one of the instruments that is identified by the one of the instrument IDs and with the user IDs”, “each surgical instruments includes item identifying information”, “the item-identifying information read by the reader includes for each of the surgical instruments at least one of a two-dimensional bar code, a contactless tag and an engraved mark formed in an instrument surface”, “the work information and the work hours of the work performed on the surgical instruments that is stored in the third memory includes work information and work hours classified into the steps of collection, cleaning, assembling, sterilization and storage” which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of identifying and reporting events preceding a pattern in a set of user data. See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2-11, 12-17 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 8-10, 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanderveen (2004/0172283) in view of Hanajima (2019/0051408).
With respect to claim 1 Vanderveen teaches a surgical instrument management system comprising: 
a first memory to store user IDs associated in a one-to-one correspondence with users (Vanderveen paragraph 6 “patient's name, a nurse or technician may, instead of actually reading the patient's bracelet, miscopy the name or may rely on memory or a different data source”); 
a second memory to store instrument IDs associated in a one-to-one correspondence with surgical instruments (Vanderveen paragraph 6 “patient's name, a nurse or technician may, instead of actually reading the patient's bracelet, miscopy the name or may rely on memory or a different data source”); 
a third memory to store the user IDs, the instrument IDs, work information and work hours of work performed on the instruments each identified by a respective one of the instrument IDs so that the instrument IDs, the work information, the work hours, and the user IDs are associated with each other (Vanderveen paragraph 15 “various methods have been used to record all of the activities surrounding the delivery of a treatment regimen, such as providing an infusion pump with a memory dedicated to storing a record of events related to a particular treatment”); and 
a first processor configured or programmed to extract work information of one of the users identified by a corresponding one of the user IDs in a predetermined period, based on the user IDs and the work hours stored in the third memory (Vanderveen paragraph 73 “clinical device tracking and reporting module 120 also maintains a record containing the usage history of each clinical device, including information about the patient it was used to treat, its location, the date, time, duration of use, any alarms that occurred and what medications were dispensed. This history may also contain the maintenance and calibration records for a clinical device. Such information can be queried on-line by technicians, nurses or other hospital administration personnel to generate reports to assist in locating the clinical device, report on the historical usage of the device, and to provide a log of preventative maintenance and equipment calibration”), wherein 
each of the instruments includes item-identifying information; and the second memory is configured to store the item-identifying information of each of the instruments in association with the instrument IDs; and the system further comprising: a reader configured or programmed to read the item-identifying information; and a second processor configured or programmed to, when the reader detects the item-identifying information, identify one of the instrument IDs by the item-identifying information, and store the one of the instrument IDs into the third memory in association with work information and work hours of work performed on one of the instruments that is identified by the one of the instrument IDs and with the user IDs (Vanderveen paragraph 73 “clinical device tracking and reporting module 120 also maintains a record containing the usage history of each clinical device, including information about the patient it was used to treat, its location, the date, time, duration of use, any alarms that occurred and what medications were dispensed. This history may also contain the maintenance and calibration records for a clinical device. Such information can be queried on-line by technicians, nurses or other hospital administration personnel to generate reports to assist in locating the clinical device, report on the historical usage of the device, and to provide a log of preventative maintenance and equipment calibration”); and
the item-identifying information read by the reader includes for each of the surgical instruments at least one of a two-dimensional bar code, a contactless tag and an engraved mark formed in an instrument surface (Venderveen 49 “also attached to the pharmacy CPU is a bar code reader 68 which is adapted to read barcode labels that may be attached to drug containers, equipment, or caregiver identification badges”).
Venderveen does not explicitly teach surgical instruments nor the work information and the work hours of the work performed on the surgical instruments that is stored in the third memory includes work information and work hours classified into the steps of collection, cleaning, assembling, sterilization, and storage nor a third processor configured or programmed to extract the work information and the work hours for each of the steps of collection, cleaning, assembling, sterilization, and storage.
Hanajima teaches he circulation cycle includes: a surgery step of performing surgery on a patient with a stored surgical instrument set; a collection step of collecting the surgical instrument set used for the surgery; a cleaning step of cleaning the collected surgical instrument set; an assembly step of assembling the cleaned surgical instrument set; a sterilization step of sterilizing the assembled surgical instrument set; and a storage step of storing the sterilized surgical instrument set. To assemble the surgical instrument set refers to returning surgical instruments individually cleaned in the cleaning step to a predetermined surgical instrument set (Hanajima paragraph 95).
One of ordinary skill in the art would have found it obvious to combine the teachings of Vanderveen with Hanajima at the time of filing with the motivation of enhancing working efficiency (Hanajima paragraph 138).

With respect to claim 3 Vanderveen teaches the surgical instrument management system according to claim 1, wherein the first processor is configured or programmed to obtain proportions of work hours for each of the users in the predetermined period (Vanderveen paragraph 73).

With respect to claim 8 Vanderveen teaches the surgical instrument management system according to claim 1, further comprising a third processor configured or programmed to set the predetermined period (Vanderveen paragraph 23).

With respect to claim 9 Vanderveen teaches the surgical instrument management system according to claim 1, further comprising: a fifth memory to store outsourcing unit prices in association with the work information; and a fourth processor is configured or programmed to, based on the work information and the outsourcing unit prices, obtain an outsourcing cost of work, the work being identified by the work information (Vanderveen paragraph 78).

With respect to claim 10 Vanderveen teaches the surgical instrument management system according to claim 9, wherein based on the outsourcing unit price and the work information of the one of the users that is obtained by the first processor, the fourth processor is configured or programmed to calculate the outsourcing cost according to the work information of the user in the predetermined period (Vanderveen paragraph 74).

With respect to claim 12 Vanderveen teaches the surgical instrument management system according to claim 1, wherein the work information of the work performed on the instruments that is stored in the third memory includes work information classified into the steps of collection, cleaning, assembling, sterilization, and storage; and the system further comprising a sixth processor configured or programmed to extract work information for each of the steps of collection, cleaning, assembling, sterilization, and storage (Vanderveen paragraph 23).

With respect to claim 13 Vanderveen teaches the surgical instrument management system according to claim 12, wherein the first processor is configured or programmed to extract work information of the one of the users identified by one of the user IDs for each of the steps (Vanderveen paragraph 79).

With respect to claim 14 Vanderveen teaches the surgical instrument management system according to claim 1, wherein the first processor is configured or programmed to obtain work effort hours per unit time (Vanderveen paragraph 73).

With respect to claim 15 Vanderveen teaches the surgical instrument management system according to claim 1, further comprising: a display device, wherein the first processor is configured or programmed to output, to the display device, the work information of the one of the users identified by the corresponding one of the user IDs (Vanderveen paragraph 47).

With respect to claim 16 Vanderveen teaches the surgical instrument management system according to claim 15, wherein the work information of the one of the users identified by the corresponding one of the user IDs is displayed on the display screen as a graph showing work effort hours per unit time in graphical representation (Vanderveen paragraph 53).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanderveen (20040172283) in view Hanajima (2019/0051408) and Voegele (2015/0289925).
With respect to claim 2 Vanderveen teaches the surgical instrument management system according to claim 1.
Vanderveen does not teach wherein the first processor is configured or programmed to obtain total work hours of the one of the users in the predetermined period.
Voegele teaches the system 1000 can be configured to track other operational parameters and usage data such as, for example, total surgical procedure time, tissue type, surgical procedure type, user information, hospital information, physician information, procedure location, error codes, device identification information including, for example, serial number and/or device lot, and/or total time of operation (Voegele paragraph 63).
One of ordinary skill in the art would have found it obvious to combine the teachings of Vanderveen with Voegele with the motivation of informing the user of any issues with the user's performance and/or to suggest areas of improvement (Voegele paragraph 92).

With respect to claim 4 Vanderveen teaches the surgical instrument management system according to claim 2, wherein the first memory is configured to store work unit prices of the users in association with the user IDs; and the first processor is configured or programmed to obtain a work cost of each of the users based on the work information of the users and the work unit prices of the users (Vanderveen paragraph 55).

With respect to claim 5 Vanderveen teaches the surgical instrument management system according to claim 1, further comprising: a fourth memory to store set IDs associated in a one-to-one correspondence with surgical instrument sets, each of the surgical instrument sets including a plurality of instruments; and a second processor is configured or programmed to extract work information of work performed on the instruments included in the surgical instrument set identified by one of the set IDs (Vanderveen paragraph 73 “clinical device tracking and reporting module 120 also maintains a record containing the usage history of each clinical device, including information about the patient it was used to treat, its location, the date, time, duration of use, any alarms that occurred and what medications were dispensed. This history may also contain the maintenance and calibration records for a clinical device. Such information can be queried on-line by technicians, nurses or other hospital administration personnel to generate reports to assist in locating the clinical device, report on the historical usage of the device, and to provide a log of preventative maintenance and equipment calibration”).

With respect to claim 6 Vanderveen teaches the surgical instrument management system according to claim 5, wherein the second processor is configured or programmed to obtain work hours of the one of the users for the surgical instrument set identified by the one of the set IDs in the predetermined period (Vanderveen paragraph 73).

With respect to claim 7 Vanderveen teaches the surgical instrument management system according to claim 6, wherein the first memory is configured to store work unit prices of the users in association with the user IDs; and the second processor is configured or programmed to obtain a work cost for at least one of the surgical instrument sets in the predetermined period, based on the work information for the surgical instrument sets and the work unit prices of the users (Vanderveen paragraph 55). 

With respect to claim 17 Vanderveen teaches the surgical instrument management system according to claim 2, wherein the total work hours of the one of the users in the predetermined period is determined according to the work information and the work hours for each of the steps of collection, cleaning, assembling, sterilization, and storage. Vanderveen does not teach wherein the first processor is configured or programmed to obtain total work hours of the one of the users in the predetermined period.
Voegele teaches the system 1000 can be configured to track other operational parameters and usage data such as, for example, total surgical procedure time, tissue type, surgical procedure type, user information, hospital information, physician information, procedure location, error codes, device identification information including, for example, serial number and/or device lot, and/or total time of operation (Voegele paragraph 63).
One of ordinary skill in the art would have found it obvious to combine the teachings of Vanderveen with Voegele with the motivation of informing the user of any issues with the user's performance and/or to suggest areas of improvement (Voegele paragraph 92).


Conclusion                                                                                                                                         Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REGINALD R. REYES
Primary Examiner
Art Unit 3626



/REGINALD R REYES/Primary Examiner, Art Unit 3626